Case 2:19-cv-00109-GJQ-MV_ ECF No. 1-2 filed 06/05/19 PagelD.9 Page 1 of 5

Exhibit A
Case 2:19-Cv-00109-GJQ-MV ECF No. 1-2 filed 06/05/19 PagelD.10 Page 2 of 5
am

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF DELTA

ALYSSA M. GUINDON,
Plaintiff,

vs. Case No. 19-24184-NI
Hon. John B. Economopoulos

WILLIAM M. DEBROUX and
J. B. HUNT TRANSPORT, INC,
A Foreign Profit Corporation,

 

Defendants.
Jessica A. Bray (P58972) Dirk H. Beckwith (P35609)
Attorney for Plaintiff Attorney for Defendants
Bray, Cameron, Larrabee & Clark, P.C. Foster, Swift, Collins & Smith, P.C.
225 Ludington Street 28411 Northwestern Highway, Ste. 500
Escanaba, 49829 Southfield, MI 48034
(906) 786-3902 (248) 539-9918

 

PLAINTIFF’S ANSWERS TO DEFENDANTS INTERROGATORIES
AND REQUESTS TO ADMIT TO ALYSSA M. GUINDON

Now comes Plaintiff, ALYSSA M. GUINDON, by and through her attorneys,
Bray, Cameron, Larrabee, & Clark, P.C., and answering Defendants Interrogatories and

Requests to Admit to Alyssa M. Guindon, states as follows:

ANSWERS TO INTERROGATORIES

1. Is Plaintiff claiming damages, exclusive of interest and costs, in excess of
$75,000.00?

ANSWER: Plaintiff believes damages could be in excess of $75,000.00 After
examination and investigation into the facts and circumstances of the
accident and the treatment and the injuries to this plaintiff, the best
estimate is that the damages are in excess of $75,000.00, and the loss is
ongoing.
Case 2:19-cv-00109-GI0-MV ECF No. 1-2 filed 06/05/19 PagelD.11 Page 3of5
—

2. Has Plaintiff sustained damages, exclusive of interest and costs, in excess
of $75,000.00?

ANSWER: See attached Medical CD. Plaintiff believes damages could be in excess of
$75,000.00. After examination and investigation into the facts and
circumstances of the accident and the treatment and the injuries to this
plaintiff, the best estimate is that the damages are in excess of $75,000.00,
and the loss is ongoing.

3. Describe the nature and extent of Plaintiff’s alleged damages.

ANSWER: See attached CD of medical records. Damages include, but are not limited
to, skull fractures with a head injury requiring treatment by multiple
sources and extensive recovery with permanent damages including
hearing loss.

4. Was Plaintiff hospitalized as a result of the incident that occurred on
September 20 or 21, 2018? If so, where was Plaintiff hospitalized and for how many
days was Plaintiff in the hospital?

ANSWER: Yes. See attached CD of medical records but Plaintiff was hospitalized for
about 2 days.

5. Did Plaintiff undergo any surgical procedures as a result of the incident
that occurred on September 20 or 21, 2018? If so, describe the surgical procedures
Plaintiff underwent.

ANSWER: No.

6. Did Plaintiff seek any medical treatment as a result of the incident that
occurred on September 20 or 21, 2018? If so, what is the total amount of Plaintiff's
medical expenses that have been incurred to date?

ANSWER: Yes. Medical expenses are unknown as they were and are being paid by
the no-fault carrier. A release for that information will be signed if
requested.

7. Did Plaintiff miss any time from work as a result of the incident that
occurred on September 20 or 21, 2018? If so, what is the total amount of Plaintiff's
alleged lost wages incurred to date and when did Plaintiff return to work?
Case 2:19-cv-00109-GJQ-MV ECF No. 1-2 filed 06/05/19 _PagelD.12 Page 4o0f 5

ANSWER: Yes. Plaintiff was completely off of work until Mid-November, 2018.
Plaintiff then went back to work part time until being released back to
work full time on January 2, 2019.

ANSWERS TO REQUESTS TO ADMIT

A Admit Plaintiff claims she sustained damages, exclusive of interest and
costs, in an amount in excess of $75,000.00.

ANSWER: Plaintiff admits that she sustained damages that could be in excess of
$75,000.00. After examination and investigation into the facts and
circumstances of the accident and the treatment and the injuries to this
plaintiff, the best estimate is that the damages are in excess of $75,000.00,
and the loss in ongoing.

2. Admit Plaintiff claims she sustained damages, exclusive of interest and
costs, in an amount less than $75,000.00.

ANSWER: Plaintiff denies that the damages are less than $75,000.00. After
examination and investigation into the facts and circumstances of the
accident and the treatment and the injuries to this plaintiff, the best
estimate is that the damages are in excess of $75,000.00, and the loss in
ongoing.

BRAY, CAMERON, LARRABEE
& CLARK, P.C.

Dated: May of 2019. CAuauis ies

Jess ca A. Bra
ey for Plaintiff
SLudmgton Street
Escanaba, MI 49829

(906) 786-3902
Case 2:19-cv-00109-GJQ-MV_ ECF No. 1-2 filed 06/05/19 PagelD.13 Page 5 of 5
—. -,

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF DELTA

ALYSSA M. GUINDON,
Plaintiff,

VS. Case No. 19-24184-NI
Hon. John B. Economopoulos
WILLIAM M. DEBROUX and
J. B. HUNT TRANSPORT, INC.,
A Foreign Profit Corporation,

 

 

Defendants.
Jessica A. Bray (P58972) Dirk H. Beckwith (P35609)
Attorney for Plaintiff Attorney for Defendants
Bray, Cameron, Larrabee & Clark, P.C. Foster, Swift, Collins & Smith, P.C.
225 Ludington Street 28411 Northwestern Highway, Ste. 500
Escanaba, MI 49829 Southfield, MI 48034
(906) 786-3902 (248) 539-9918
PROOF OF SERVICE
STATE OF MICHIGAN]
[ ss.

COUNTY OF DELTA |

The undersigned deposes and states that she served documents as follows:

1. Served: Plaintiff’s Answers to Defendant's Interrogatories
and Requests to Admit to Alyssa M. Guindon

2. Served Upon: Dirk H. Beckwith
Attorney at Law
28411 Northwestern Highway, Ste. 500
Southfield, MI 48034

3. Served By: U.S. Mail

4. Date Served: May ZY , 2019. :
Cc i
Aro M. Ge 0A

Lisa M. Rian
Subscribed and sworn to before me
this day of May, 2019.

hbu 4 WE. L Phy LoG

\_Vorraine S. Gregg, Notary Public
Delta County, Michigan
My commission expires: 10/21/2021
